FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54508 XTRALINK ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 27-3187919 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 245 East Liberty Street, Suite 200, Reno, Nevada 89501 (Address of principal executive offices) (702)-637-6144 (Registrant’s telephone number, including area code) XTRALINK CORP. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[x] (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[ ]No[ ]. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 34,510,000shares of common stock, par value $.0001 per share, outstanding as of November 25 , 2014. 2 XTRALINK ENERGY CORP. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements 4 Condensed Balance Sheets as of October 31, 2014 and July 31, 2014 (unaudited) 5 Condensed Statements of Operations for the Three Month Periods Ended October 31, 2014 and 2013 (unaudited) 6 Condensed Statements of Cash Flows for the Three Month Periods Ended October 31, 2014 and 2013 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. XTRALINK ENERGY CORP. FINANCIAL STATEMENTS OCTOBER 31, 2014 4 XTRALINK ENERGY CORP. CONDENSED BALANCE SHEETS (UNAUDITED) October 31, 2014 July 31, 2014 ASSETS Current Asset: Cash $ 302 $ 344 License fee receivable, net allowance of $ 38,000 2,000 2,000 Total Current Assets 2,302 2,344 Intangible asset – License, net 18,507 19,639 Total Assets $ 20,809 $ 21,983 COMMITMENT AND CONTINGENCIES – Note 6 LIABILITIES AND SHAREHOLDERS’ DEFICIT Current Liabilities: Accrued liabilities $ 18,851 $ 23,851 Royalty payable 800 800 Due to shareholder 61,296 49,096 Total Liabilities 80,947 73,747 Shareholders’ Deficit : Common stock, $.0001 par value, 200,000,000 shares authorized: 34,510,000 shares issued and outstanding 3,451 3,451 Preferred stock, $.0001 par value, 5,000,000 shares authorized, 1,000,000 shares issued and outstanding 100 100 Capital in excess of par value 16,950 16,950 Accumulated deficit (80,639) (72,265) Total shareholders’ deficit (60,138) (51,764) Total Liabilities and Shareholders’ Deficit $ 20,809 $ 21,983 These accompanying notes are an integral part of these condensed financial statements. -F1- 5 XTRALINK ENERGY CORP. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Month Periods Ended October 31, Revenues $ - $ 12,000 Operating Expenses 8,374 10,272 Total expenses 8,374 10,272 Net loss $ (8,374) $ 1,728 Net loss per common share – basic and diluted $- $- Weighted average number of common shares outstanding 34,510,000 35,510,000 The accompanying notes are an integral part of these condensed financial statements. -F2- 6 XTRALINK ENERGY CORP. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Month Periods Ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (8,374) $ 1,728 Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Charges not requiring the outlay of cash: Amortization 1,132 1,132 Changes in assets and liabilities: Increase in license fee receivable - 22,000 Decrease in accrued liabilities (5,000) (2,915) Increase (decrease) in deferred revenue - (12,000) Increase in royalty payable - 240 Net cash provided by (used for) operating activities (12,242) 10,185 CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan 12,200 - Net cash provided by financing activities 12,200 - Net change in cash balance (42) 10,185 Cash, at beginning of period 344 2,821 Cash, at end of period $ 302 $ 13,006 The accompanying notes are an integral part of these condensed financial statements. -F3- 7 XTRALINK ENERGY CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS OCTOBER 31, 2014 (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of Xtralink Energy Corp. as of October 31, 2014 and for the three month periods ended October 31, 2014 and 2013 have been prepared in accordance with United States generally accepted accounting principles (“ GAAP ”). In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such comparable periods. The results of operations for the nine month periods ended October 31, 2014 are not necessarily indicative of the results to be expected for the full fiscal year ending July 31, 2015. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements for the fiscal year ended July 31, 2014. Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the amounts reported in the Condensed Financial Statements and accompanying disclosures. NOTE 2 – RELATED PARTY TRANSACTION The shareholder loan balance payable, which is currently $ 61,296, was made to fund working capital needs. That advance does not bear interest and has no stated terms for repayment. A total of $ 12,200 was advanced during the three months ended October 31, 2014. NOTE 3 – REVENUE RECOGNITION The Company has treated its sub-license and extension agreements as sales with recognition of revenue realized upon commencement of the agreements. The amount due at October 31, 2014 from these agreements was $40,000. The Company established a reserve of $38,000 against these amounts because the sub licensee is delinquent in payments due. NOTE 4 - INCOME TAXES The Company files federal income tax returns on the cash basis. There is a tax loss carry forward and a loss is anticipated for the current year; therefore, no tax has been accrued. No corresponding tax asset is recorded but has been offset by a valuation allowance. On September 29, 2014, the Company received a penalty assessment from the IRS in the amount of $ 10,000 for failure to provide information with respect to certain foreign owned US Corporations on Form 5472 - Information Return of a 25% Foreign Owned US Corporation for the tax period ending 2013. The Company has filed in its tax returns Form 5472 and is disputing this claim and has replied to the IRS stating these facts and as of this report date, has not resolved the matter with the IRS. -F4- 8 XTRALINK ENERGY CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS OCTOBER 31, 2014 (UNAUDITED) NOTE 5 - EXPENSES General and administrative expenses consist of the following: Three Month Periods Ended October 31, Professional fees $ 7,200 $ 8,835 Amortization 1,132 1,132 Royalty fees - 240 Other 42 65 Total $ 8,374 $ 10,272 NOTE 6 – COMMITMENTS AND CONTINGENCIES The Company is obligated to commence bottled water operations by December 31, 2014 under various extension agreements. There is reliance on a single project, and also a concentration in customer base and geographic area. The Company has a right to participate as a 40% joint venture partner with Lumut for a $ 150,000 investment. The Company has entered into a Consulting Service Agreement with MGI to assist in the acquisition of an 85% share of a Peruvian company for consideration of a $ 175,000 fee payable upon completion of the acquisition. -F5- 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations.
